         Case 6:19-cv-00532-ADA Document 64 Filed 06/01/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 Uniloc 2017 LLC,                                 §
                                                  §
                 Plaintiff                        §
                                                  §
 v.                                               §       Case No. 6:19-cv-532-ADA
                                                  §
 Apple Inc.,                                      §
                                                  §
                 Defendant                        §       Jury Trial Demanded
                                                  §
                                                  §


                         AMENDED AGREED SCHEDULING ORDER

       On October 30, 2019, the Court conducted a conference in the above entitled and numbered

case. All parties appeared through counsel. As a result of such hearing, and pursuant to Rule 16,

Federal Rules of Civil Procedure, the Court ORDERS that the following schedule will govern

deadlines up to and including the trial in this matter:

  Current Dates        Amended Dates                                   Item

 June 5, 2020          June 29, 2020        Deadline to add parties.


 June 19, 2020         August 14, 2020      Deadline to serve Final Infringement and Invalidity
                                            Contentions.

 July 17, 2020         August 14, 2020      Deadline to amend pleadings. A motion is not
                                            required unless the amendment adds patents or
                                            claims.

 NA                    October 9, 2020      Deadline to serve privilege log.


 October 9, 2020       November 6,          Close of Fact Discovery.
                       2020
        Case 6:19-cv-00532-ADA Document 64 Filed 06/01/20 Page 2 of 4




 Current Dates      Amended Dates                                 Item

 October 16,        November 13,       Opening Expert Reports.
 2020               2020

 November 13,       December 11,       Rebuttal Expert Reports.
 2020               2020

 December 4,        January 6, 2021    Close of Expert Discovery.
 2020

 December 11,       January 8, 2021    Deadline to meet and confer to discuss narrowing the
 2020                                  number of claims asserted and prior art references at
                                       issue. The parties shall file a report within 5 business
                                       days regarding the results of the meet and confer.

 December 18,       January 15, 2021   Dispositive motion deadline and Daubert motion
 2020                                  deadline.

 January 6, 2021    February 3, 2021   Serve Pretrial Disclosures (jury instructions, exhibit
                                       lists, witness lists, discovery and deposition
                                       designations).

 January 19,        February 17,       Serve objections to pretrial disclosures/rebuttal
 2021               2021               disclosures.

 January 25,        February 23,       Serve objections to rebuttal disclosures and File
 2021               2021               Motions in limine.

 February 3,        March 4, 2021      File Joint Pretrial Order and Pretrial Submissions
 2021                                  (jury instructions, exhibits lists, witness lists,
                                       discovery and deposition designations); file
                                       oppositions to motions in limine.

 February 10,       March 11, 2021     Deadline to meet and confer regarding remaining
 2021                                  objections and disputes on motions in limine.

 3 business days                       File joint notice identifying remaining objections to
 before Final                          pretrial disclosures and disputes on motions in limine.
 Pretrial
 Conference.

 February 19,                          Final Pretrial Conference. The Court expects to set
 2021 (or as soon                      the Pretrial Conference within 2-4 weeks of the trial
 as practicable)                       date.



AMENDED AGREED SCHEDULING ORDER                                                     PAGE 2 OF 4
        Case 6:19-cv-00532-ADA Document 64 Filed 06/01/20 Page 3 of 4




 Current Dates      Amended Dates                                 Item

 February 26,       March 22, 2021      Jury Selection/Trial(s)
 2021 – March
 19, 2021 (or as
 soon as
 practicable)




      SIGNED this                    day of                               , 20   .



                                              ALAN D ALBRIGHT
                                              UNITED STATES DISTRICT JUDGE

AGREED:

By: /s/ William E. Davis, III                    By: /s/ John M. Guaragna
William E. Davis, III                            John M. Guaragna
Texas State Bar No. 24047416                     Texas Bar No. 24043308
bdavis@bdavisfirm.com                            John.guaragna@dlapiper.com
Debra Coleman                                    DLA Piper LLP (US)
Texas State Bar No. 24059595                     401 Congress Avenue, Suite 2500
dcoleman@bdavisfirm.com                          Austin, Texas 78701
Christian Hurt                                   Phone: 512.457.7000
Texas State Bar No. 24059987                     Fax: 512.457.7001
churt@bdavisfirm.com
Edward Chin                                      Mark D. Fowler (pro hac vice)
Texas State Bar No. 50511688                     mark.fowler@dlapiper.com
echin@bdavisfirm.com                             Christine K. Corbett (pro hac vice)
Ty Wilson                                        Christine.corbett@dlapiper.com
Texas State Bar No. 24106583                     Summer Torrez (pro hac vice)
Twilson@davisfirm.com                            summer.torrez@dlapiper.com
                                                 DLA Piper LLP (US)
DAVIS FIRM PC                                    2000 University Avenue
 213 N. Fredonia Street, Suite 230               East Palo Alto, CA 94303-2214
Longview, Texas 75601                            Phone: 650.833.2000
T: (903) 230-9090                                Fax: 650.833.2001
F: (903) 230-9661

Counsel for Plaintiff Uniloc 2017 LLC            Counsel for Defendant Apple, Inc.




AMENDED AGREED SCHEDULING ORDER                                                        PAGE 3 OF 4
         Case 6:19-cv-00532-ADA Document 64 Filed 06/01/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] – Document Filing System, to all counsel of record, on this 1st day

of June, 2020.


                                                            /s/ William E. Davis, III
                                                            William E. Davis, III




AMENDED AGREED SCHEDULING ORDER                                                         PAGE 4 OF 4
